DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1, 4-10, and 14-15 in the reply filed on 12 Apr. 2022 is acknowledged.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a front end”, where claim 1 also recites “a front end”. It is unclear if the two front ends are the same. For examination purposes the fronts ends will be interpreted as the same.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al. KR 2014 0028191 published 10 Mar. 2014 as translated by EPO (hereafter Yun).

Regarding claim 1, Yun teaches a wind-direction adjustable air purifier (Figs 1-3) comprising:
a housing (110) provided with an air discharge opening (opening of 112a in Fig 4) formed in one surface thereof;
an air guide (124a) having a front end (end near 112a) disposed in a center of the air discharge opening and a rear end (end near 114) extending toward the other surface of the housing, in such a manner that the air discharge opening has an annular shape (as shown in Fig 4); and
a rotation guide (124d) disposed inside the housing to be coupled thereto to be rotatable in a circumferential direction of the air discharge opening (¶35), and supporting the air guide in the housing (as shown in Fig 3),
wherein the air guide is coupled to the rotation guide to be rotatable in a direction inclined relative to an air discharge direction of the air discharge opening (¶35).

Regarding claim 4, Yun teaches all the limitations of claim 1. Yun further teaches wherein a front end (121) of the air guide is provided with a rim portion (121b) having a shape corresponding to a shape of the air discharge opening and disposed on the air discharge opening, and a plurality of guide blades (121d) connected between the rim portion and the air guide (121c/124a) along a circumference of the air guide

Regarding claim 9, Yun teaches all the limitations of claim 1. Yun further teaches wherein the rotation guide is rotatably coupled to the housing, to be restricted in rotation in such a manner that a rotation position is maintained in an adjusted position (as shown in Fig 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yun as applied to claim 4 above.

Regarding claim 5, Yun teaches all the limitations of claim 4. Yun further teaches wherein the rotation guide comprises: a frame (124d) surrounding an outer circumferential surface of the rim portion (as shown in Fig 9) and rotatably coupled to an outer periphery (150c); and a rotating shaft member (124e) rotatably coupling the rim portion to the annular frame (as shown in Fig 4).
Yun does not teach where the frame is an annular frame wherein the outer periphery of the air discharge opening is an outer periphery of the air discharge opening.
MPEP §2144.04 IV B states that a mere change in shape absent persuasive evidence that the particular configuration of the claimed container was significant does not patentably distinguish the claimed invention from the prior art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame (124d) of Yun by making the frame annular shaped as an obvious matter of change of shape (MPEP §2144.04 IV B).
MPEP §2144.04 VI C states that a rearrangement of parts which would not have modified the operation of the device is an obvious matter of design choice. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the annular frame (124d) of Yun to be rotatably coupled to an outer periphery of the air discharge opening as obvious matter of design choice (MPEP §2144.04 VI C).

Regarding claim 7, Yun teaches all the limitations of claim 5. Yun further teaches wherein the rotation guide further comprises: a support frame (124b) rotatably supported on a partition wall (150b) provided in the housing and contacting a rear end of the air guide (as shown in Fig 4); and a connection frame (124c) connecting the annular frame (124d) and the support frame to each other.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yun as applied to claim 5 above, and further in view of Nicolas et al. US 2010/0150699 (hereafter Nicolas).

Regarding claim 6, Yun teaches all the limitations of claim 5.
Yun does not teach:
wherein the outer circumferential surface of the rim portion is configured to have a curved surface convex in a rotational direction of the air guide, and
an inner diameter of the annular frame is configured to conform to a maximum outer diameter of the rim portion, in such a manner that the outer circumferential surface of the rim portion and an inner surface of the annular frame come into close contact with each other when the air guide rotates.
Nicolas teaches a fan (Fig 3) 
wherein the outer circumferential surface of the rim portion (26) is configured to have a curved surface convex in a rotational direction of the air guide (as shown in Fig 4), and
an inner diameter of the annular frame (14) is configured to conform to a maximum outer diameter of the rim portion, in such a manner that the outer circumferential surface of the rim portion and an inner surface of the annular frame come into close contact with each other when the air guide rotates (as shown in Fig 3).
Nicolas teaches where the arrangement creates an air current without a bladed fan and being of more linear air flow (¶11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bladed fan (123) of Yun by incorporating the bladeless fan (Fig 4) of Nicolas in order to create an air current without a bladed fan and be of more linear air flow (¶11).


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yun as applied to claim 7 above, and further in view of Nicolas et al. US 2010/0150699 (hereafter Nicolas).

Regarding claim 8, Yun teaches all the limitations of claim 7. Yun further teaches wherein the air guide has a hollow (hollow in middle of 124a) penetrating from one surface (114) of the housing to the other surface (112) of the housing, the air discharge opening is disposed in the front of the housing (as shown in Fig 4), the housing is provided with an air hole (140) communicating with the hollow of the air guide and extending to the back of the housing, 
Yun does not teach the support frame is provided with a through hole through which the hollow and the air hole communicate with each other.
Nicolas teaches a fan (Fig 3) wherein the support frame (38) is provided with a through hole (44) through which the hollow (2) and the air hole (24a/24b) communicate with each other. Nicolas teaches where the arrangement creates an air current without a bladed fan and being of more linear air flow (¶11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bladed fan (123) of Yun by incorporating the bladeless fan (Fig 4) of Nicolas in order to create an air current without a bladed fan and be of more linear air flow (¶11). The modification would have resulted in the support frame is provided with a through hole through which the hollow and the air hole communicate with each other.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yun as applied to claim 9 above.

Regarding claim 10, Yun teaches all the limitations of claim 9. Yun further teaches wherein the rotation guide comprises an frame (124d) surrounding an outer circumferential surface of front end of the air guide and rotatably coupled to an outer periphery of the air discharge opening (as shown in Fig 9), a support frame (124b) rotatably supported on a partition wall (124b) provided in the housing and in contact with a rear end of the air guide (as shown in Fig 4), and a connection frame (124c) connecting the annular frame and the support frame to each other, wherein the partition wall is provided with a rotation restricting portion restricting rotation of the support frame (where rotation too far would cause partition wall 124b to contact 150a and therefore would restrict rotation).
Yun does not teach where the frame is an annular frame
MPEP §2144.04 IV B states that a mere change in shape absent persuasive evidence that the particular configuration of the claimed container was significant does not patentably distinguish the claimed invention from the prior art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame (124d) of Yun by making the frame annular shaped as an obvious matter of change of shape (MPEP §2144.04 IV B).


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yun as applied to claim 7 above and further in view of Yoon KR 20140089068 published 14 Jul. 2014 as translated by EPO (hereafter Yoon).

Regarding claims 14-15, Yun teaches all the limitations of claim 9. 
Yun does not teach:
a light emitting display unit provided on the support frame or the partition wall, the light emitting display unit having a portion exposed externally of the housing through a hollow disposed in the air guide when the air guide is rotated obliquely in the rotation guide;
wherein the light emitting display unit is configured in such a manner that different portions of the light emitting display unit are exposed externally of the housing depending on a rotation direction of the air guide.
Yoon teaches a fan (Fig 1) comprising:
a light emitting display unit (68), the light emitting display unit having a portion exposed externally of the housing through a hollow disposed in the air guide when the air guide is rotated obliquely in the rotation guide (as shown in Fig 4);
wherein the light emitting display unit is configured in such a manner that different portions of the light emitting display unit are exposed externally of the housing depending on a rotation direction of the air guide (as shown in Fig 4 where rotation of the fan up or down would affect which part of unit 68 would be visible).
Yoon teaches where the arrangement allows illumination of the air discharge passage (¶1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the purifier (Fig 1) of Yun by incorporating the light emitting display unit (68) of Yoon in order to allow illumination of the air discharge passage (¶1).
Regarding where the light emitting display unit is provided on the support frame or the partition wall, MPEP §2144.04 VI C states that a rearrangement of parts which would not have modified the operation of the device is an obvious matter of design choice. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting display unit (68) of Yoon an obvious matter of design choice (MPEP §2144.04 VI C).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776